Order entered May 25, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00123-CV

                   SAMUELS AND SONS, LLC, Appellant

                                       V.

   CAROLINE WILLIAMSON, MARY TUCKER, AND JACOB SHAPE,
                        Appellees

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-00796-D

                                    ORDER

      The clerk’s record in this case is overdue. By order dated April 23, 2021,

we ordered the Dallas County Clerk to file either the clerk’s record or written

verification that appellant had not paid for or made arrangements to pay for the

clerk’s record. The county clerk then informed the Court that the clerk’s record

had not been filed because appellant had not paid or made arrangements to pay for

the record. By letter dated May 10, 2021, appellant notified the Court that it had
contacted the clerk’s office regarding payment arrangements. To date, the clerk’s

record has not been filed.

      So that this appeal can proceed, we again ORDER the Dallas County Clerk

to file, within TEN DAYS of the date of this order, either (1) the clerk’s record, or

(2) written verification that appellant has not paid for or made arrangements to pay

for the clerk’s record. We NOTIFY appellant that if we receive verification it has

not paid for or made arrangements to pay for the record, we will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

      We direct the Clerk of the Court to send a copy of this order to the Dallas

County Clerk, and all parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE